Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Anworth Mortgage Asset Corporation (the “Company”) on Form10-Q for the quarterly period ended September 30, 2016, as filed with the Securities and Exchange Commission on November 7, 2016 (the “Report”), I, Charles J. Siegel, Chief Financial Officer (Chief Financial Officer and Principal Accounting Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/CHARLES J. SIEGEL Charles J. Siegel Chief Financial Officer November 7, 2016
